United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                             No. 03-10780                          Clerk
                         Conference Calendar



RORY CORNILUS PARKER,

                                     Plaintiff-Appellant,

versus

S. MEYERS,
                                     Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:03-CV-802-M
                         --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rory Cornilus Parker, Texas prisoner # 652714, has moved

this court for leave to proceed in forma pauperis (IFP) in an

appeal from the district court’s dismissal of his 42 U.S.C.

§ 1983 suit.    In denying Parker’s motion to proceed IFP on

appeal, the district court certified under 28 U.S.C. § 1915(a)(3)

and FED. R. APP. P. 24(a) that the appeal is not taken in good

faith because it presents no legal points of arguable merit.          By

moving to appeal IFP, Parker has challenged the district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10780
                                -2-

certification.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     The district court adopted the reason for dismissing

Parker’s suit when it certified that the appeal was not taken in

good faith.   Parker argues that (1) the district court

erroneously denied him IFP because the unit law library clerk did

not enclose his IFP application, (2) the district court failed to

take notice of the fact that he was convicted of a lesser

included offense, (3) he is being punished cruelly and unusually,

and (4) the district court denied him IFP because he is pro se

while “the defendant is a public servant.”   By failing to direct

his motion solely to the district court’s reason for the

certification decision, however, Parker has effectively abandoned

the only issue that is properly before this court.   See Baugh,

117 F.3d at 202; Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).   Accordingly, his motion to proceed IFP is DENIED, and his

appeal is DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 &

n.24; 5TH CIR. R. 42.2.

      The dismissal of this appeal counts as a strike under 28

U.S.C. § 1915(g).   See Patton v. Jefferson Correctional Center,

136 F.3d 458, 461, 463-64 (5th Cir. 1998).   Parker has a strike

already.   Parker v. Moreno, 3:01-CV-072 (N.D. Tex. 2002); see

Patton, 136 F.3d at 463-64.   Parker is warned that, if he

accumulates three strikes pursuant to 28 U.S.C. § 1915(g), he may

not proceed IFP in any civil action or appeal filed while he is
                          No. 03-10780
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.